Dismissed and Memorandum Opinion filed November 12, 2004








Dismissed and Memorandum Opinion filed November 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00905-CR

 
____________
 
CHARLES CRAIG WOLFE,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
240th District Court
Fort Bend County,
Texas
Trial Court Cause No.
37,572
 

 
M E M O R A N D U M   O P I N I O N
Appellant was convicted of the offense of indecency with a
child on August 13, 2004.  Appellant=s motion for new trial was granted by
order signed October 21, 2004.  Because
the motion for new trial was granted, the appeal of the August 13, 2004,
conviction is moot. 
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 12, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R.
App. P. 47.2(b).